       Case 2:18-cr-00246-TLN Document 89 Filed 02/23/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     ERIKA LOUISE SCHMID
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       ) Case No. 2:18-cr-00246-TLN
11                                                   )
                        Plaintiff,                   ) STIPULATION AND ORDER TO ALLOW
12                                                   ) OVERNIGHT MEDICAL APPOINTMENT
     vs.                                             )
13                                                   )
     ERIKA LOUISE SCHMID,                            )
14                                                   )
                       Defendant.                    )
15                                                   )

16          IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
17   States Attorney, through James Conolly, Assistant United States Attorney, counsel for Plaintiff,
18   and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
19   counsel for Defendant Erika Louise Schmid (jointly, “parties”), that Ms. Schmid may attend an
20   overnight February 24-25, 2021 medical appointment at Mercy Medical Center in Redding,
21   California. Specifically, the parties stipulate as follows:
22          1.       Ms. Schmid is on pretrial release and is participating in the location monitoring
23                   program. See generally ECF No. 66.
24          2.       The defense has relayed that Ms. Schmid has been having significant health
25                   concerns tied to her heart conditions.
26          3.       The defense has relayed that Ms. Schmid has a heart catheterization appointment
27                   that, for insurance coverage reasons, must take place at the Mercy Medical Center
28

      Stipulation and Order to Allow Overnight Medical   -1-       United States v. Schmid, 2:18-cr-00246-TLN
      Appointment
       Case 2:18-cr-00246-TLN Document 89 Filed 02/23/21 Page 2 of 3


 1                   in Redding, California.

 2          4.       The defense has relayed that some patients who undergo this procedure need to

 3                   stay overnight in the medical facility; however, Ms. Schmid’s doctor will not

 4                   know until the procedure begins whether she will be required to stay overnight.
 5          5.       The parties stipulate that Ms. Schmid may attend this appointment. She may
 6                   leave her residence on the morning of February 24, 2021 and travel to Mercy
 7                   Medical Center in Redding to attend her appointment.
 8                           a.       If her doctor recommends an overnight stay, she may remain at
 9                                    that facility until she is discharged on February 25, 2021. Pretrial
10                                    Services will confirm her location in the evening on February 24,
11                                    2021, but she will not be electronically monitored throughout the
12                                    night.
13                           b.       If an overnight stay is not needed, Ms. Schmid will travel back to
14                                    her residence on February 24, 2021 after her appointment.
15          The government and Pretrial Services do not object to this modification. The defense
16   therefore respectfully requests that the Court allow Ms. Schmid to attend this appointment, as
17   detailed above.
18                                                       Respectfully submitted,
19                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
20
     Date: February 22, 2021                             /s/ Christina Sinha
21                                                       CHRISTINA SINHA
                                                         Assistant Federal Defender
22                                                       Attorneys for Defendant
                                                         ERIKA LOUISE SCHMID
23
24
     Date: February 22, 2021                             MCGREGOR W. SCOTT
25                                                       United States Attorney

26                                                       /s/ James Conolly
                                                         JAMES CONOLLY
27                                                       Assistant United States Attorney
28                                                       Attorney for Plaintiff

      Stipulation and Order to Allow Overnight Medical     -2-         United States v. Schmid, 2:18-cr-00246-TLN
      Appointment
       Case 2:18-cr-00246-TLN Document 89 Filed 02/23/21 Page 3 of 3


 1                                                   ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.

 4
 5   IT IS SO ORDERED.
 6   Dated: February 23, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to Allow Overnight Medical   -3-        United States v. Schmid, 2:18-cr-00246-TLN
      Appointment
